NO. 06-14-00194-CR

                                                                      FILED IN
BENNIE JOHNSON, Jr.,                    §                     6th COURT
                                                         ON APPEAL      OF APPEALS
                                                                     FROM    THE
                                                                 TEXARKANA, TEXAS
    Appellant                           §
                                                               9/21/2015 9:33:00 AM
                                        §            102TH   JUDICIAL    DISTRICT
                                                                  DEBBIE AUTREY
VS.                                     §                              Clerk
                                        §
STATE OF TEXAS,                         §            COURT OF BOWIE COUNY
    Appellee                            §                           TEXAS




 MOTION FOR LEAVE FOR THE BELATED FILING OF APPELLEE’S
                        BRIEF


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW the State of Texas by and through her below named Criminal

District Attorney and for its Motion for Belated Filing of Appellee’s Brief states as

follows:

                                         I.

1. This case is pending from the 102nd Judicial District of Bowie County, Texas.

2. The case is styled State of Texas v. Bennie Johnson, Jr. Cause No. 12F0821-102.

3. Appellant was found guilty of the offense of Aggravated Sexual Assault and

sentenced to LIFE in the Institutional Division of the Texas Department of Criminal

Justice.

4. The Appellant’s counsel on appeal filed an Anders brief on April 17, 2015.
5. The Appellant then filed a pro se brief on July 16, 2015

6. The State has previously requested one extension of time for filing a brief, making

State’s Brief due on September 16, 2015.

7. Appellee has now completed Appellee’s brief, and requests leave of this Court for

the belated filing of the same. Appellee’s completed brief is filed simultaneously

with this Motion.

                                          II.

The Brief was not timely prepared in this matter due to the press of the business,

both trial and appellate. Said business includes, but is not limited to, the following

since Appellant’s brief was filed:

      Preparation of the State’s Brief in Roderick Beham v. State of Texas, Cause

       No. 06-14-00174, which was filed on July 22, 2015.

    Attendance at the Advanced Criminal Law Continuing Legal Education

       Conference in San Antonio, Texas on July 26-31, 2015.

    Pre-trial meetings and preparation for trial in State of Texas v. Steven

       Lorance, 15F0323-005 on August 4, 2015. The case was resolved short of a

       trial at a hearing on August 7, 2015.

    Preparation and attendance at the Grand Jury proceedings on August 20, 2015.

    Preparation and attendance at the Trial docket in the 5 th District Court on

       August 24, 2015.
 Attendance at the Capital and Non-Capital Training for the Prosecution CLE

   in Plano, Texas, August 26-28, 2015.

 Preparation of the Appellate brief in Richard Darby v. State of Texas, Cause

   No. 06-15-0042-CR, 06-15-0043-CR, 06-15-0044-CR, 06-15-0045-CR, 06-

   15-0046-CR, which was filed on August 31, 2015.

 Preparation of the Appellate brief in Donald Brown v. State of Texas, Cause

   No. 06-14-00183-CR, which was filed on September 9, 2015.

 Preparation and attendance at hearings in the 5th Judicial Court on September

   11, 2015.

 Preparation for the trial of State of Texas v. Richard Turner, 13F0312-102,

   Burglary of a Habitation and 13F0329-102, Aggravated Assault in the 102nd

   District Court. The trial commenced on September 15 and concluded

   September 18, 2015.



                                    III.

   This motion is made in good faith and not for purposes of delay.
                                    PRAYER

WHEREFORE, the State respectfully requests this Court permit leave for the belated

filing of Appellee’s Brief.

                                                   Respectfully submitted,




                                                   __/s/ Lauren N. Sutton______
                                                   LAUREN N. SUTTON
                                                   Texas Bar No. 24079421
                                                   601 Main Street
                                                   Texarkana, TX 75501
                                                   ASSISTANT DISTRICT
                                                   ATTORNEY




                          CERTIFICATE OF SERVICE


I hereby certify that a true and correct copy of the above and foregoing Motion to

Extend Time for Filing State’s Brief was forwarded to Mr. Derric McFarland,

counsel for Appellant, on this the 21st day of September, 2015.



                                                   __/s/ Lauren N. Sutton______
                                                   LAUREN N. SUTTON